Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on a Japanese application 2017-219077 filed in Japan on November 14, 2017.   


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1 – 4 and 6 limitations invokes 35 U.S.C. 112(f) because they use generic placeholders: “a management device,” “a manipulation parameter setting unit,” “a state parameter acquisition unit,” “an acquisition unit,” “a determination unit,” “a simulator that,” “a learning device,” “a database generator” coupled with the functional language: "that provides information” “that sets values of a plurality of manipulation parameters” “acquires the values of the manipulation parameters” “that determines a set value of a manipulation parameter” “that simulates the operating condition of the plant” “that learns the simulator based on the set values of the plurality of manipulation parameters” and “that calculates a predicted value of a state parameter” that are not modified by sufficient structure, material, or acts for performing the claimed function.   However, the written description of the specification implicitly or inherently discloses only some of the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary 
However, as to the “simulator,” “learning device,” and “database generator,” the written description of the specification does not implicitly or inherently discloses the corresponding structure, material, or acts nor clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  A review of the specification shows that these elements are part of the support system (figure 1, item 4) and there is no corresponding structure in the specification that describes the 35 U.S.C. 112(f) limitation of a support system.  Specification paragraph 0015 states “a support system 4 for supporting the operation of the plurality of plants 3.”  Paragraph 0015 also states that the support system and plants are connected by the internet.  The support system could be a server, a computer, a software program running in the cloud, an ASIC, a separate processor running on an external computer, or possibly an application running on a mobile tablet computer.  But neither of these implementations is described in the specification and therefore claims 2 and 6, that contain the 35 USC 112(f) limitations are rejected under 35 USC 112(a) and 35 USC (b) below. 
As to the “acquisition unit” the written description of the specification does not implicitly or inherently discloses the corresponding structure, material, or acts nor clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  A review of the specification shows that there is no “acquisition unit” and there is no corresponding structure in the specification that describes the 35 U.S.C. 112(f) limitation.  Specification paragraphs 0027, 0032, 0034 state “actually measured value acquisition unit” which is part of the control device (30) and has support for structure in the specification.  Examiner 


Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181; or
(c)	Amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination
Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of
Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 2 and 6 are rejected under 35 U.S.C. §112(a), as failing to comply with the written description requirement. The claims contain subject matter which fails to disclose structure to perform “a simulator," “a learning device,” and “a database generator.”  Given the guidance under in the Williamson: “The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.” Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015). In the examiner's view the written description fails to impart any structural significance to the terms of 1) “a simulator," 2) “a learning device,” and 3) “a database generator.”   For more information, see MPEP § 2181(II)(A) The Corresponding Structure Must Be Disclosed In the Specification Itself in a Way That One Skilled In the Art Will Understand What Structure Will Perform the Recited Function.
Claim 1 is also rejected under 35 U.S.C. §112(a), as failing to comply with the written description requirement.  There is no support for acquisition unit, but there is support for the item “actually measured value acquisition unit.”  See “Claim Interpretation” section above.    


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. The “a simulator," “a learning device,” and “a database generator” are indefinite under 35 U.S.C. 112 (b) because the specification fails to adequately disclose structure to perform the claimed functions. For each of the elements the specification must disclose some kind of structure for performing the functions of each element. The specification provides no detail about the elements themselves. See also “Claim Interpretation” section above.   For more information, see MPEP § 2181(II). DESCRIPTION NECESSARY TO SUPPORT A CLAIM LIMITATION WHICH INVOKES 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, SIXTH PARAGRAPH.
Claim 1 is also rejected under 35 U.S.C. §112(b), ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  There is no support for acquisition unit, but there is support for the item of the “actually measured value acquisition unit.”  See “Claim Interpretation” section above.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese reference of Kosuge et al. (JP Doc. Id No. JP 06202707 A), herein “Kosuge.”

Regarding claim 1,
Kosuge teaches a plant management system (Par. 0001: “The present invention relates to a supervisory control device for controlling a plant so as to have a desired movement.” comprising:
a control device that controls an operation of a plant; (Par. 0002, last line: “…plant controller 4…” and
a management device (Claim 5: “A supervisory controller”) that provides information for managing an operating condition of the plant, wherein
the control device includes:
a manipulation parameter setting unit that sets values of a plurality of manipulation parameters for controlling the operation of the plant; (Par. 0002, line 3: “…and 13 Is an input / output control unit. Reference numeral 131 is a display device connected to the input / output control device 13 and having a display interlocking input means such as a touch panel 131a, and 132 is a keyboard device for inputting control operations…”)
a state parameter acquisition unit that acquires values of a plurality of state parameters indicating the operating condition of the plant; (Par. 0012: “In the invention of claim 1, the data processing unit 51 analyzes the relation between the collected plant data and the operation data and makes the relation into a database, and the operation deriving unit 52 makes this database into a current plant state.”  and
a transmitter that transmits, to the management device, the values of the manipulation parameters set by the manipulation parameter setting unit and the values of state parameters acquired by the state parameter acquisition unit, (See figure 1 where the supervisory controller (1) encompasses units or is coupled to control units which is the manipulation parameter setting unit or control device 13.) and
the management device includes:
an acquisition unit (control unit 11) that acquires the values of the manipulation parameters and the values of state parameters from the control device; (Par. 0002: “Next, the operation will be described. The plant data collected by the plant controller 4, the plant management data calculated by the plant management computer 3, and the plant simulation data generated by the plant simulator 2 are monitored and controlled via the network 15 and the network I / F unit 12. It is input to the overall control unit 11 of the main body 1. These data are processed by the control processing unit 14 according to the purpose of monitoring control, and displayed on the display device 131 via the input / output control unit 13. An operator looks at the displayed image to make a determination, and the operation is input from the touch panel 131a or the keyboard device 132. The data of this operation input is input to the overall control unit 11 via the input / output control unit 13.” See also Par. 0003, section 3, Par. 0019, ) 
a database (database 53) that stores set values of a plurality of manipulation parameters and actually measured values or predicted values of a plurality of state parameters when the plant is operated based on the set values, corresponding to each other; (Par. 0007: “According to a first aspect of the present invention, there is provided a supervisory control device, which analyzes a relation between collected plant data and operation data and makes the relation a database, and a data processing unit 51 which makes the database. An operation deriving unit 52 for deriving optimum operation data indicating an optimum operation target and operation amount by comparing a database with current plant state data, An operation command conversion unit 54 for converting the derived optimum operation data into an operation command for actually operating the plant.” Par. 0009: “According to the third aspect of the present invention, the supervisory control apparatus analyzes the relation between the collected plant data and the operation data, and makes the relation into a database, and the database made into the database, the present plant state.”  and
a determination unit that determines a set value of a manipulation parameter capable of improving a value of a predetermined state parameter of the plant by referring to the values of the manipulation parameters and the values of state parameters acquired by the acquisition unit and to correspondence stored in the database between the set values of the plurality of manipulation parameters and the actually measured or predicted values of the plurality of state parameters, and that presents the set value thus determined to the control device.  (Par. 0010: “According to a fourth aspect of the present invention, there is provided a supervisory control device for analyzing a relation between collected plant data and operation
data and converting the relation into a database. An operation deriving unit 52 for deriving optimum next operation data indicating an optimum operation target to be
operated next and an operation amount compared with the data, The guidance display control unit 55 having a function of displaying the optimum next operation data on the display device 131 is provided.” Par. 0012: “the data processing unit 51 analyzes the relation between the collected plant data and the operation data and makes the relation into a database, and the operation deriving unit 52 makes this database into a current plant state. The optimum next operation data indicating the optimum operation target to
be operated next and the operation amount is derived by comparing with the data, and the guidance display control unit 55 displays the optimum next operation data on the display device 131.” Par. 0015: “Reference numeral 1 analyzes the relation between the collected plant data and operation data, and makes this relation into a database, and the operation deriving unit 52 compares this database-made database with the current plant state data, and the optimum operation to be performed next. The optimum next operation data indicating the target and the operation amount is derived, and the guidance display control unit 55 displays the optimum next operation data on the display device 131.” Par. 0016: “Compares the operation history data associated with the collected plant data with the current plant state data, and derives the optimum next operation data indicating the optimum operation target and operation amount to be operated next, and the guidance display control unit 55 This optimum next operation data is displayed on the display device 131.” See also Par. 0017, Par. 0021, Par. 0023 that starts with “Embodiment 2 (corresponding to claim 2). Fig. 4 is a block…” Par. 0027, and 0029.  Examiner’s Note – the abstract (last sentence) uses and possibly defines the manipulated variable as the next operation data.) 

Regarding claim 4,
it is directed to a management device to implement the system set forth in claim  1.  Kosuge teaches the claimed system in claim 1. Kosuge also teaches a management device and a management computer and a monitoring and control device in many paragraphs such as paragraph 0017.  Therefore, Kosuge teaches the management device, to implement the claimed system, in claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge in view of Cullick et al. (US PG Pub. No. 20070179766), herein “Cullick.”

	
Regarding claim 2,
Kosuge teaches the limitations of claim 1 which claim 2 depends. Kosuge also teaches a database generator that calculates a predicted value of a state parameter (Par. 0007: “According to a first aspect of the present invention, there is provided a supervisory control device, which analyzes a relation between collected plant data and operation data and makes the relation a database, and a data processing unit 51 which makes the database.” See also paragraphs 0009, 0012, 0014, 0015, and 0026.)  Kosuge does not teach a learning device that learns the simulator and replaces values not acquired. 
Cullick does teach a simulator that simulates the operating condition of the plant;
a learning device that learns the simulator based on the set values of the plurality of manipulation parameters and the actually measured values of the plurality of state parameters acquired from the control device; and
a database [generator] that calculates a predicted value of a state parameter when the plant is operated based on a set value of manipulation a parameter not acquired from the control device, by using the simulator that has been learned by the learning device and that generates the database storing, in addition to the set values of the plurality of manipulation parameters and the actually measured values of the plurality of state parameters acquired from the control device, set values of a plurality of manipulation parameters and predicted values of a plurality of state parameters not acquired from the control device.  (Par. 0006: “Illustrative embodiments of the present invention address these issues and others by providing for real-time oil and gas field production optimization using a proxy simulator. One illustrative embodiment includes a method for establishing a base model of a physical system in one or more physics-based simulators. The physical system may include a reservoir, a well, a pipeline network, and a processing system. The one or more simulators simulate the flow of fluids in the reservoir, well, pipeline network, and a processing system. The method further includes using a decision management system to define control parameters of the physical system for matching with observed data. The control parameters may include a valve setting for regulating the flow of water in a reservoir, well, pipeline network, or processing system. The method further includes defining boundary limits including an extreme level for each of the control parameters of the physical system through an experimental design process, automatically executing the one or more simulators over a set of design parameters to generate a series of outputs, the set of design parameters comprising the control parameters and the outputs representing production predictions, collecting characterization data in a relational database, the characterization data comprising values associated with the set of design parameters and values associated with the outputs from the one or more simulators, fitting relational data comprising a series of inputs, the inputs comprising the values associated with the set of design parameters, to the outputs of the one or more simulators using a proxy model or equation system for the physical system. The proxy model may be a neural network and is used to calculate derivatives with respect to design parameters to determine sensitivities and compute correlations between the design parameters and the outputs of the one or more simulators. The method further includes eliminating the design parameters from the proxy model for which the sensitivities are below a threshold, using an optimizer with the proxy model to determine design parameter value ranges, for the design parameters which were not eliminated from the proxy model, for which outputs from the neural network match observed data, the design parameters which were not eliminated then being designated as selected parameters, placing the selected parameters and their ranges from the proxy model into the decision management system, running the decision management system as a global optimizer to validate the selected parameters in the one or more simulators, and using the proxy model for real time optimization and control decisions with respect to the selected parameters over a future time period.” Par. 0018, 0024, 0033, and 0034.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the control device that ha many devices and units for analyzes, acquires, and sets parameters and ultimately improves the values of the parameters of the plant as in Kosuge with a simulator that uses a neural network and is able to eliminate and replace selected parameters that do not comply with a certain threshold as in Cullick in order to optimize value ranges for values that are a misfit function or near zero. (Par. 0034)

Regarding claim 3,
Kosuge and Cullick teach the limitations of claim 2 which claim 3 depends. Cullick also teaches that the management device acquires the database generated by the database generator at a predetermined point of time and updates the database. (Par. 0023: “According to various embodiments of the invention, the computer system 2 may operate in a networked environment using logical connections to remote computers, databases, and other devices through the network 18. The computer system 2 may connect to the network 18 through a network interface unit 20 connected to the bus 12. Connections which may be made by the network interface unit 20 may include local area network ("LAN") or wide area network ("WAN") connections. LAN and WAN networking environments are commonplace in offices, enterprise-wide computer networks, intranets, and the Internet. It should be appreciated that the network interface unit 20 may also be utilized to connect to other types of networks and remote computer systems. The computer system 2 may also include an input/output controller 22 for receiving and processing input from a number of other devices, including a keyboard, mouse, or electronic stylus (not shown in FIG. 2). Similarly, an input/output controller 22 may provide output to a display screen, a printer, or other type of output device.”  Examiner’s Note – Kosuge may also teach this element in Par. 0002, 0003, 0018, 0019, 0020, and 0021.) 

Regarding claim 5,
it is dependent on claim 4 and is directed to a management device to implement the system set forth in claim 2.  Kosuge teaches the claimed system in claim 1 and claim 4. Kosuge and Cullick teach the elements in claim 2.  Therefore, Kosuge and Cullick teach the management device, to implement the claimed system, in claim 5.

Regarding claim 6,
it is directed to a management system with some elements of claim 1 and most elements of claim 2. Kosuge teaches the elements of claim 1; and Kosuge and Cullick teaches the claimed system in claim 2.  Therefore, Kosuge and Cullick teach the elements in claim 2.  Therefore, Kosuge and Cullick teach the management system in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kurosaki (JP 07281714 A) teaches a simulator that has a learn element such as a neural network, that is used for the simulation of a plant.  Kurosaki does not replace a missing input or manipulated variable. (Par. 0001) 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116